Nolan, P. J., MacCrate, Schmidt and Beldoek, JJ., concur; Wenzel, J., dissents and votes to grant the application, with the following memorandum: The applicant was born in the State of New Jersey and is at the present thirty-two years old and unmarried. At the age of eight he moved with his parents to Chappaqua in Westchester County, New York. There he went to school from 1931 to 1941. From 1941 to 1942 he attended the Millard School in Washington, D. C. From 1942 to 1945 he attended the United States Military Academy at West Point. During that period he attained his majority. He was in the military service of the United States from June 5, 1945, to September 5, 1954. From 1948 to 1951, while on a leave of absence from the military service, he attended Harvard Law School in Cambridge, Massachusetts, where he received his degree of LL.B. On a part-time basis he attended, from September, 1951, to February, 1952, the George Washington Law School, Washington, D. C., and the University of Maryland for the balance of 1952 and during 1953, which institutions are near to the place where he was stationed. Since September of 1954 he has been attending Harvard Business School in Boston, from which he expects to be graduated in June, 1956. He alleges that since 1942 he has *1092not lived with his parents and has, since that time, supported himself. Further, he has voted every year since attaining his majority in 1944, by absentee ballot in the county of Westchester. If this applicant has roots anywhere, they are in the State of New York. I do not believe that his absences from the State of New York during his attendance at educational institutions and during his military service should militate against him. The fact that he has voted in this State since 1944 to me is sufficient proof that he considers himself a resident thereof. I do not believe that he should be required to rent a room somewhere in this jurisdiction when he has no present need of it to establish himself as a resident of the State of New York in view of the history above set forth.